[Cite as State v. Hudson, 2021-Ohio-2642.]



                IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                TRUMBULL COUNTY

 STATE OF OHIO,                                       CASE NO. 2020-T-0092

                  Plaintiff-Appellee,
                                                      Criminal Appeal from the
         -v-                                          Court of Common Pleas

 ANTHONY J. HUDSON,
                                                      Trial Court No. 2011 CR 00073
                  Defendant-Appellant.



                                             OPINION

                                       Decided: August 2, 2021
                                         Judgment: Affirmed


 Dennis Watkins, Trumbull County Prosecutor, and Ashleigh Musick, Assistant
 Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
 44481 (For Plaintiff-Appellee).

 Anthony J. Hudson, pro se, PID# A661-664, Lake Erie Correctional Institution, 501
 Thompson Road, P.O. Box 8000, Conneaut, OH 44030 (Defendant-Appellant).


THOMAS R. WRIGHT, J.

        {¶1}    Anthony J. Hudson appeals from the judgment denying his “motion to

vacate void judgment and sentence as it is contrary to law.” We affirm.

        {¶2}    In 2014, Hudson was convicted of possession of cocaine, in violation of R.C.

2925.11(A) and (C)(4)(e), a felony of the first degree due to the weight of the mixture

containing cocaine equaling or exceeding 27 grams. Hudson directly appealed in State

v. Hudson, 11th Dist. Trumbull No. 2014-T-0097, 2017-Ohio-615 (“Hudson I”), arguing in
part that the first-degree felony conviction was based on insufficient evidence because

the state failed to prove the quantity of pure cocaine in his possession. Initially, we agreed

and reversed and remanded for resentencing based on State v. Gonzales, 150 Ohio

St.3d. 261, 2016-Ohio-8319, 81 N.E.3d 405, ¶ 22 (“Gonzales I”), wherein the Ohio

Supreme Court held that “in prosecuting cocaine-possession offenses under R.C.

2925.11(C)(4)(b) through (f) involving mixed substances, the state must prove that the

weight of the actual cocaine, excluding the weight of any filler materials, meets the

statutory threshold.” Hudson I at ¶ 40.

       {¶3}   However, the Supreme Court granted the state’s application for

reconsideration in Gonzales I, vacated its decision, and held that “the entire ‘compound,

mixture, preparation, or substance,’ including any fillers that are part of the usable drug,

must be considered for the purpose of determining the appropriate penalty for cocaine

possession under R.C. 2925.11(C)(4).” State v. Gonzales, 150 Ohio St.3d 276, 2017-

Ohio-777, 81 N.E.3d 419, ¶ 3 (“Gonzales II”). The state also moved this court to

reconsider our decision in Hudson I. We granted the motion, vacated our decision, and

issued a decision affirming the sentencing entry based upon the holding in Gonzales II.

State v. Hudson, 2018-Ohio-133, 104 N.E.3d 25 (11th Dist.) (“Hudson II”).

       {¶4}   On October 19, 2020, Hudson filed a “motion to vacate void judgment and

sentence as it is contrary to law,” which the trial court denied.

       {¶5}   In his repetitive assigned errors, Hudson maintains:

       {¶6}   “The trial court abused its discretion when it denied Hudson’s motion to

vacate void judgment and sentence as it is contrary to law.”




                                              2

Case No. 2020-T-0092
       {¶7}   Hudson contends that (1) the grand jury had initially returned a no bill of

indictment after presentment of the case in 2007, (2) the Supreme Court of Ohio’s

decision in Gonzalez II unfairly altered the outcome of his case, (3) his constitutional rights

were violated by presentment of the case to the grand jury again following the no bill and

by the Supreme Court’s reconsideration of Gonzales I, (4) these violations rendered his

conviction void, (5) he should be afforded a liberal reading and leeway in his pleadings

due to his status as a pro se litigant, and (5) the trial court should have held a hearing on

his motion.

       {¶8}   As Hudson emphasizes, he filed his motion and appeal pro se.                 We

generally afford pro se litigants leeway in construing their filings. See State ex rel. Neil v.

French, 153 Ohio St.3d 271, 2018-Ohio-2692, 104 N.E.3d 764, ¶ 10-11. However, “[i]t

is well established that pro se litigants are presumed to have knowledge of the law and

legal procedures and that they are held to the same standard as litigants who are

represented by counsel.” (Citations omitted.) Sabouri v. Ohio Dept. of Job & Family

Serv., 145 Ohio App.3d 651, 654, 763 N.E.2d 1238 (10th Dist.2001).

       {¶9}   Here, the issue of whether the alleged constitutional violations would render

Hudson’s conviction void is determinative. Whether “a sentencing entry is void raises a

question of law that we review de novo.” State v. Mitchell, 11th Dist. Portage No. 2019-

P-0105, 2020-Ohio-3417, ¶ 43, appeal not allowed, 160 Ohio St.3d 1495, 2020-Ohio-

5634, 159 N.E.3d 274, citing State v. Clay, 2d Dist. Miami No. 2015-CA-17, 2016-Ohio-

424, ¶ 5, and State v. Brown, 11th Dist. Lake No. 2017-L-038, 2017-Ohio-7963, ¶ 8 (“an

appellate court’s standard of review on the denial of a motion to vacate void judgment is

de novo”).


                                              3

Case No. 2020-T-0092
       {¶10} Void judgments, unlike voidable judgments, may be reviewed at any time.

(Citations omitted.) State v. Walker, 11th Dist. Trumbull No. 2018-T-0024, 2018-Ohio-

3964, ¶ 12. After years of expanding on the void sentence doctrine, in the cases of State

v. Harper, 160 Ohio St.3d 480, 2020-Ohio-2913, 159 N.E.3d 248 and State v. Henderson,

161 Ohio St.3d 285, 2020-Ohio-4784, 162 N.E.3d 776, the Ohio Supreme Court returned

to the “traditional understanding” of void judgments. Pursuant to the traditional view, “[a]

judgment or sentence is void only if it is rendered by a court that lacks subject-matter

jurisdiction over the case or personal jurisdiction over the defendant. If the court has

jurisdiction over the case and the person, any error in the court’s exercise of that

jurisdiction is voidable.” Henderson at ¶ 34, 43.

       {¶11}   Hudson appears to argue that the trial court lacked jurisdiction based upon

the constitutional violations he alleges. However, “[s]ubject-matter jurisdiction refers to

the constitutional or statutory power of a court to adjudicate a particular class or type of

case.” Harper at ¶ 23, citing Pratts v. Hurley, 102 Ohio St.3d 81, 2004-Ohio-1980, 806

N.E.2d 992, ¶ 11-12, 34; Henderson at ¶ 35. “‘A court’s subject-matter jurisdiction is

determined without regard to the rights of the individual parties involved in a particular

case.’” Harper at ¶ 23, quoting Bank of Am., N.A. v. Kuchta, 141 Ohio St.3d 75, 2014-

Ohio-4275, 21 N.E.3d 1040, ¶ 19. “Rather, the focus is on whether the forum itself is

competent to hear the controversy.” Harper at ¶ 23, citing 18A Wright, Miller & Cooper,

Federal Practice and Procedure, Section 4428, at 6 (3d Ed.2017) (“Jurisdictional analysis

should be confined to the rules that actually allocate judicial authority among different

courts”). Therefore, although several cases prior to Harper and Henderson held that

sentences that are contrary to law are void, that is no longer the case. See, e.g., State v.


                                             4

Case No. 2020-T-0092
Williams, 148 Ohio St.3d 403, 2016-Ohio-7658, 71 N.E.3d 234, ¶ 2, abrogated by

Henderson.

       {¶12} “‘[A] common pleas court has subject-matter jurisdiction over felony cases.’”

Harper at ¶ 25, quoting Smith v. Sheldon, 157 Ohio St.3d 1, 2019-Ohio-1677, 131 N.E.3d

1, ¶ 8, citing R.C. 2931.03. There is no question that this case involved a felony, and thus

it was within the trial court’s subject matter jurisdiction. Hudson raises no challenge

regarding personal jurisdiction. Accordingly, Hudson’s argument that his sentence is void

lacks merit.

       {¶13} Hudson’s constitutional challenges could at most result in a voidable

judgment. In certain circumstances, a voidable conviction may be challenged through

R.C. 2953.21.

               Pursuant to R.C. 2953.21(A)(1)(a), a convicted defendant
               “who claims that there was such a denial or infringement of
               the person’s rights as to render the judgment void or voidable
               under the Ohio Constitution or the Constitution of the United
               States,” may file a postconviction petition “asking the court to
               vacate or set aside the judgment or sentence * * *.” A motion
               can be construed as one for postconviction relief where it “was
               filed subsequent to a direct appeal, claimed a denial of a
               constitutional right, sought to render a judgment void, and
               asked for the vacation of the judgment and sentence.”

State v. Garner, 11th Dist. Lake No. 2018-L-057, 2018-Ohio-4661, ¶ 11, quoting State v.

Perry, 11th Dist. Trumbull No. 2016-T-0005, 2016-Ohio-7446, ¶ 16. Although Hudson

specifically denies his motion was brought pursuant to R.C. 2953.21, his motion

substantively falls within this statute and is subject to the statute’s time requirements. See

Garner at ¶ 10; State v. Schlee, 117 Ohio St.3d 153, 2008-Ohio-545, 882 N.E.2d 431, ¶

12 (“Courts may recast irregular motions into whatever category necessary to identify and

establish the criteria by which the motion should be judged.”).

                                              5

Case No. 2020-T-0092
       {¶14} Postconviction petitions “filed under R.C. 2953.21(A)(1) shall be filed within

three hundred sixty-five days after the filing of the transcript in a direct appeal.” Garner at

¶ 13, citing R.C. 2953.21(A)(2). If the petitioner fails to meet this deadline, he

              must show that “he was unavoidably prevented from
              discovery of the facts upon which [he] must rely to present the
              claim for relief, or, * * * the United States Supreme Court
              recognized a new federal or state right that applies
              retroactively” and demonstrate “by clear and convincing
              evidence that, but for constitutional error at trial, no
              reasonable factfinder would have found the petitioner guilty of
              the offense of which the petitioner was convicted.”

Garner at ¶ 13, quoting R.C. 2953.23(A)(1)(a) and (b). Hudson’s motion was filed years

past the filing of the transcript in his direct appeal, and his motion contains no allegations

that he was unavoidably prevented from discovery of the facts on which he relies or that

the United States Supreme Court recognized a new retroactive right.

       {¶15} Consequently, because Hudson’s conviction was not void, and his motion

was untimely when construed as a petition for postconviction relief, the trial court did not

err in denying his motion without a hearing. See State v. VanPelt, 11th Dist. Portage No.

2014-P-0058, 2015-Ohio-1070, ¶ 17 (“When dismissing a petition upon the grounds that

it was untimely, the trial court is under no obligation to hold a hearing[.]” (Citations

omitted.)).

       {¶16} Accordingly, Hudson’s assigned errors lack merit, and the judgment is

affirmed.



MARY JANE TRAPP, P.J.,

MATT LYNCH, J.,

concur.

                                              6

Case No. 2020-T-0092